Citation Nr: 9912986	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  98-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Henoch-Schonlein 
purpura (HSP).


REPRESENTATION

Appellant represented by:	Kenneth J. Knabe, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
the equitable disposition of the veteran's claim.

2.  The veteran's pre-existing HSP increased in disability 
beyond its natural progress during active duty.


CONCLUSION OF LAW

HSP was aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for HSP because it preexisted service and was 
aggravated therein.  He asserts that a finding of aggravation 
is warranted on the following bases: his disorder was thought 
to be benign prior to entering service to attend the United 
States Military Academy at West Point as a cadet; it did not 
preclude him from entering service, but caused him to be 
discharged; and he had no associated renal involvement until 
after he entered service.  Based on the veteran's assertion 
of in-service aggravation supported by medical evidence 
linking the veteran's current HSP to symptoms experienced in 
service, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board also finds that the VA has fulfilled its duty to assist 
the veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of this 
appeal.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition when examined, accepted and 
enrolled in service, except for defects noted at the time of 
entrance.  According to 38 C.F.R. § 3.304(b) (1998), the term 
"noted" denotes only such conditions that are recorded in 
examination reports.  The history of pre-service existence of 
conditions reported at the time of the examination does not 
constitute a notation of such conditions, but will be 
considered together with all the other material evidence in 
questions as to inception.  See 38 C.F.R. § 3.304(b)(1); 
Crowe v. Brown, 7 Vet. App. 238, 245-47 (1994).  

In this case, on examination for service in November 1994, 
the veteran reported that he had had HSP in 1992.  The 
examining physician noted that HSP was a rare childhood 
disease that, in the veteran's case, had not reoccurred.  
Inasmuch as the examining physician recorded the veteran's 
reported history of HSP, HSP was "noted" at the time of 
entrance into service and the presumption of soundness at 
entrance to service does not apply to the veteran's claim.  
In any event, he does not contend that HSP had its onset in 
service, but rather that it was aggravated by service.  

A preexisting disease will be presumed to have been 
aggravated by military service when there has been an 
increase in the disability during service beyond its natural 
progress.  38 C.F.R. § 3.306(a).  This presumption can only 
be rebutted by clear and unmistakable evidence that the 
increase in severity was due to the natural progression of 
the disease.  In the absence of such evidence, service 
connection may be granted.  38 U.S.C.A. § 1153, 38 C.F.R. § 
3.306(b).  Prior to entering service, in January 1993, the 
veteran was diagnosed with and treated for HSP.  According to 
letters from Syed Hussaini, M.D., Arthur J. Newman, M.D., and 
Maria Coutinho, M.D., following the treatment, the veteran 
remained symptom free and was not expected to suffer another 
attack of HSP.  There was no renal involvement in January 
1993; consequently, future problems were not anticipated and 
the veteran's prognosis was considered excellent.  It was 
indicated that HSP is typically a mild, self-limited disease 
in smaller children that does not reoccur; however, it might 
become aggravated by undue physical and mental stress.  
Despite the veteran's medical history, he was cleared for 
entrance into service and served on active duty from June 
1995 to March 1996.   

In August 1995, however, the veteran was hospitalized for 
what was later diagnosed as a reoccurrence of HSP with 
related complications.  A February 1996 report of Medical 
Evaluation Board (MEB) and Proceedings reflects that the 
veteran's disease had not improved, was permanently 
aggravated by service, and precluded the veteran from meeting 
retention standards.  He was thus discharged from service for 
medical reasons.  

In August 1998, in an opinion submitted at a hearing before 
the undersigned member of the Board at the Cleveland RO, 
Richard M. Ress, M.D., a specialist in rheumatology, stated 
that he had reviewed extensive records of the veteran's 
illness beginning in 1993.  He concluded that because the 
veteran was asymptomatic prior to service and developed 
abdominal pain and hematemesis after participating in 
rigorous activities in service, his illness clearly increased 
in disability in service.  Citing 38 C.F.R. § 3.306, which 
requires a finding of an increase beyond the natural 
progression of the disease, he further opined that the 
natural history of HSP does not include the course of the 
veteran's illness; therefore, his particular course of 
illness constitutes an aggravation of pre-service disability.  
(The veteran waived initial RO consideration of this report 
and other medical evidence; see 38 C.F.R. § 20.1304(c) 
(1998).)  

In light of MEB's February 1996 finding of permanent 
aggravation and Dr. Ress's August 1998 opinion, the veteran's 
HSP is presumed to have been aggravated by military service.  
This presumption is not rebutted by clear and unmistakable 
evidence that the increase in severity was due to the natural 
progression of the disease.  Although the record contains a 
July 1996 VA examiner's opinion that, from a nephrology 
standpoint, the in-service treatment represented an 
exacerbation of the veteran's condition with a natural 
progression of HSP, and a January 1997 VA examiner's opinion 
that the nature of HSP includes episodes of exacerbation, 
these opinions do not constitute clear and unmistakable 
evidence sufficient to rebut the presumption of aggravation.  
The Unites States Court of Appeals for Veterans Claims (known 
as the United States Court of Veteran's Appeals prior to 
March 1, 1999) recently held that "unmistakable" means that 
an item cannot be misinterpreted and misunderstood, i.e., it 
is undebatable.  Vanerson v. West, No. 97-1582 (U.S. Vet. 
App. Mar. 18, 1999).  

In this case, the VA examiners' opinions, which do not appear 
to have been based on a review of the veteran's pre-service 
medical evidence and were not supported by rationale, are 
debatable, and therefore, not unmistakable, as they conflict 
with opinions of several of physicians familiar with his 
case.  Inasmuch as the veteran's pre-existing HSP has been 
shown to have increased in disability beyond its natural 
progress during service and the presumption of aggravation is 
not rebutted, the Board finds that HSP was aggravated by 
service.  Service connection for HSP is thus warranted.


ORDER

Service connection for HSP is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

